Citation Nr: 1228984	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  11-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T.S. Willie, Counsel





INTRODUCTION

The Veteran had active service from November 1980 to November 1984 and January 2004 to May 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO).  

In his April 2011 VA Form 9 Substantive Appeal, the Veteran expressed that he wanted a Board hearing at a local VA office.  In August 2011, the Veteran was sent notification regarding his hearing request.  In May 2011, the Veteran requested a video hearing instead of a travel board hearing.  In September 2011 correspondence, the Veteran withdrew his request for a Board hearing and asked that his case be forwarded to the Board without further delay.  In March 2012, however, the Veteran expressed that he wanted the DAV to represent him at his Washington, DC, hearing.  Also, in April 2012 correspondence from the Veteran's representative, it was related that the Veteran was requesting an RO hearing before a hearing officer.  

A clarifying letter was sent to Veteran in May 2012.  In the letter, the Veteran was asked to clarify whether he wanted to attend a hearing before the Board.  He was informed that if he did not respond within 30 days of the letter it would be assumed that he did not wish to have a hearing.  He did not respond.

The Board also notes that the Veteran has submitted additional evidence since the December 2011 Supplemental Statement of the Case (SSOC).  In July 2012, however, he waived RO consideration of the evidence in the first instance.  

The issue of entitlement to a total disability due to individual unemployability was raised by the Veteran and denied in a November 2010 rating decision.  Since then the issue has not been raised again by the Veteran or the record.  


FINDING OF FACT

PTSD is manifested by social and occupational impairment, strained family relations, irritability, hypervigilance, difficulty with concentration, rage, avoidance, isolation, panic attacks, intrusive thoughts, elevated arousal and anxiety.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA specifically is to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in October 2006.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case has been satisfied. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claims. 

Legal criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability has not significantly changed and that a uniform rating is warranted throughout this appeal. 

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

The General Rating Formula provides for a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2011).

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Analysis

The Veteran appeals the assignment of a 30 percent rating for PTSD.  

In the May 2007 VA examination, the Veteran reported some symptoms of PTSD to include sleep difficulties, irritability, hypervigilance and difficulty with concentration.

At that time, the Veteran had been married for 17 years and had four children.  He denied any relationship issues with his wife or children.  He enjoyed surfing and fishing with his brothers and cousins.  He worked in the construction industry for more than 20 years and continued to work in construction.  Examination revealed no impairment of thought, delusions, hallucinations, inappropriate behavior, memory loss, suicidal or homicidal thoughts, impaired impulse control and/or panic attacks.  His ability to maintain personal hygiene was normal, he was oriented and had normal speech.  He had some obsessive safety behavior and mild to moderate anxiety.  The VA examiner opined that the Veteran did not meet the criteria for PTSD as he did not describe a primary stressor.  Adjustment disorder, anxious, nearly in full remission was diagnosed.  A GAF score of 72 was assigned.  The VA examiner opined that the Veteran's mild symptoms were well in remission, except for residual sleep disturbance and mild hypervigilance.  

The Veteran was found to have some symptoms of PTSD but not fully meeting the diagnostic criteria in November 2007.  He complained of sleep difficulty and symptoms of hypervigilance and hyperalertness which made it difficult for him to be comfortable.  His intrusive thoughts were infrequent and he had limited avoidance/numbing.  Arousal symptoms were most characterized  by hypervigilance and insomnia.  

It was related that he maintained social connections and good family relationships.  Examination revealed he was fully oriented and had clear/coherent speech.  His mood was euthymic and thought content unremarkable.  He was logical and goal directed.  His attention, concentration, congenitive functioning and memory were all intact.  Insight and judgment were good.  A GAF score of 65 was assigned.  

PTSD symptoms were diagnosed in January 2008.  A GAF school of 60 was assigned.  PTSD symptoms were diagnosed in March 2008.  A GAF school of 65 was assigned.  PTSD symptoms and insomnia were diagnosed in May 2008.  A GAF school of 60 was assigned.  During these examinations, the Veteran had intact memory, normal stream of thought, good judgment and good insight.  He was oriented and without suicidal/homicidal ideation.  

He had "ok" memory, judgment and insight in November 2008.  He was alert and able to maintain hygiene.  His affect was full, speech normal, and thought process linear and goal directed.  PTSD moderated, dysthymia versus mild depression was diagnosed.  A GAF score of 60 was assigned.  

He had moderate avoidance and was less confident in January 2009.  His memory was good but he related that "things blank out at times."  His judgment and insight appeared good.  A GAF score of 55 was assigned.  In March 2009, a GAF score of 65 was assigned.  A GAF score of 50 to 55 working but moderate symptoms was assigned in April 2009.  At this time, the Veteran reported his nightmares were worse and that h was worse around people.  

In the May 2009 VA examination, the Veteran reported symptoms of PTSD of reexperiencing, intrusive thoughts, hyperviligenace, obsessive behavior, impatience, irritability, avoidance and isolation.  It was related that he quit work in 2007 because he had frequent panic attacks and difficulty working with others.  He started working for a smaller company as a truck driver.  He still had daily panic attacks but he was more comfortable working at this company because he worked mainly by himself.  He reported that his relationship with his children had been strained because he had difficulty participating in activities outside of the home and because of his anger issues.  He enjoyed surfing and fishing, however, he reported he recently avoided these activities because he did not like to be around others and he became hyperviligant when people stared at him.  

Examination revealed no impairment of thought process, suicidal/homicidal thoughts, memory loss and/or impaired impulse control.  He had anger outbursts, normal hygiene, normal speech and moderate anxiety and depression.  He reported that he sometimes heard noises and saw things move through his peripheral vision.  He had obsessive safety seeking behavior, avoidance of reminders of Iraq and an excessive need to work and complete tasks.  He had moderate sleep impairment, and moderate and frequent panic attacks.  PTSD was diagnosed.  A GAF score of 55 was assigned for moderate symptoms and moderate difficulty in social and occupational functioning.  It was stated that the Veteran continues to experience nightmares, intrusive thoughts, hyperviligance, avoidance, detachment and elevated arousal (anxiety, anger).  

The Veteran's family expressed in various statements submitted in March 2010 that the Veteran returned from service with a lot of issues and was a changed man.  They expressed that he angered easily.  His sons related that they are treated like soldiers rather than his sons, and that the Veteran argued with their mother often.  The Veteran's wife expressed that the Veteran was no longer outgoing and that they children did not like being around him.  She related that he still had nightmares and paranoia of everything.  

The Veteran related having anxiety in public settings in May 2010.  A GAF score of 60 was assigned.  In August 2010, his PTSD symptoms were described as relatively mild other than sleep disturbance.  He was assigned a GAF score of 65.  In October 2010, it was stated that the Veteran was still more isolative than he used to be and that he was not participating in any activities he once enjoyed.  He did little with his family and questioned if he was depressed.  Per the examiner, the Veteran did not appear significantly depressed but it was noted that he needed to be more active and engaged in life.  Examination revealed he was fully oriented, neatly groomed and had a good range of affect.  His mood was euthymic and his thought content was normal.  He had intact memory, and good judgment and insight.  There was no evidence of danger to self or others, and he had no perceptual disturbances.  A GAF score of 65 was assigned.  

In February 2011, he appeared in his dirty work clothes for examination.  He was preoccupied with physical complaints.  There was no evidence of danger to self and/or others.  A GAF score of 55 was assigned.  

The Veteran complained of concentration issues in March 2011.  His mood was anxious.  It was reported that the Veteran was more vigilant and that his boss complained.  The Veteran related that he was intimidated by his boss.  He was assigned a GAF score of 38.  

T.W. expressed in April 2011 that the Veteran was counseled to gain coping skills to deal with severe symptoms of anxiety, hyperviligance, anger/frustration and secondary symptoms of isolation, social anxiety, sleep disturbance and feelings of hopelessness.  She stated that the Veteran continued to experience several anxiety episodes daily and that some episodes were triggered by unusual work environments, i.e. people starring at him while working, below standard equipment, etc.  At times, she stated, the Veteran may express anger and irritability when he is unable to remove himself from the immediate environment or he is unable to identify his trigger.  He reported sleep disturbance which results in excessive tiredness and the inability to fully function throughout the day.  T.W. further stated that the Veteran had minimal socialization with anyone outside his immediate family and that he continued to isolate himself from others.  

A GAF score of 50 was assigned in April 2011, and a score of 58 in July 2011.

The Veteran's wife related in August 2011 that she noticed a difference in her husband.  She related that used to be outgoing but now he just stays at home.  She stated he used to spend time with brothers fishing, surfing and hunting but now he just stayed home.  She expressed that the Veteran was irritated most of the time, did not like to socialize and angry.  His wife expressed that she and the Veteran had a lot of fights and arguments, and that the kids did not like to be around him.  She observed that he starts projects but nothing gets done and that he seems to be always rushing.  

In September 2011, the Veteran's brother expressed that he noticed a change in the Veteran since his return from service.  In the past two years, his brother stated that the Veteran has been withdrawn, did not attend family gatherings, kept to himself, and angered quickly.  He related that the Veteran lost a considerable amount of weight and at one point looked frail.  He was not physically able to do the type of work that he is accustomed to he stated and that he seemed to have difficulty in his current job which made him depressed.  He described the Veteran as "unsociable, short fused and not as healthy."  

In the September 2011 VA examination, the Veteran was described as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care and conversation.  It was related that the Veteran has been married for 22 years and had children.  His wife stated that the children are afraid of him and try to avoid being around him because of his irritability.  The Veteran expressed that he was having problems at work.  He is employed as truck driver but is afraid to deliver to places where there are tall buildings or where there is a thick vegetation.  The Veteran stated that his boss understood that he was disabled but that his boss was mad at him because he does not go to those places.  

The Veteran's PTSD symptoms were noted to cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  He was described as having depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and difficulty in adapting o stressful circumstances including work or a work like setting.  A GAF score of 55 was assigned.  The VA examiner stated that the Veteran had a poor understanding of how his emotions and fears are controlling his behavior thereby affecting his ability to function at work and home.  

In April 2012, the Veteran's wife related that the Veteran continued to have intrusive thoughts, nightmares and flashback, and the he still avoided people and places.  She expressed that he had concentration issues, short and long term memory problems, weekly panic attacks, anger issues, loss of interest and the inability to complete tasks.  He also felt unsafe and was on guard all the time she stated.  She maintained that the Veteran's symptoms worsened rather than improved.  

In April 2012, the Veteran's employee stated that over the last year there have been several incidents involving the Veteran in which he had difficulty remembering and/or was confused with his assignment.  It was related that the Veteran was a truck driver with a CDL, Class A license and that it was proving to be difficult for him to concentrate and complete his tasks daily.  

In various statements, the Veteran stated that he had symptoms that were consistent with a 70 percent evaluation as he suffered from occupational and social impairment with deficiencies in judgment.  He reported constant nightmares, flashbacks, sleep disturbance, avoidance, intrusive memories and at times uncontrollable rage and severe anger.  He expressed that his thinking, memory and recognition were impaired and that he had continuous panic attacks two to three times a week followed by depression and disorientation.  He related that he had impaired impulse control such as provoked irritability and that he had trouble adjusting to stressful situations.  He described obsessive compulsive behavior of checking locks and expressed feelings of guilt.  He related being easily startled, and having short and long term memory impairment, no interest/ambition, impaired abstract thinking, and elevated periods of emotions and depression.  Before the trauma, he described himself as friendly with a lot of friends.  Post trauma, he stated that he does not want to do the things that he once enjoyed and/or spend time with his family.  He related being in total seclusion and isolation.  He also stated that he heard noises, and saw shadows and stars.

In light of the evidence summarized above, the Board finds that a 50 percent evaluation for PTSD is warranted.  In this regard, the evidence shows that the Veteran has occupational and social impairment with reduced reliability and productivity.  He has minimal socialization and no interest in leisure activities.  He endorses symptoms of irritability, hypervigilance, difficulty with concentration, anger, avoidance, isolation, panic attacks, intrusive thoughts, elevated arousal and anxiety. 

Although he has been married for over two decades and lives with his children, his relationship with his family is strained.  His wife relates that he has concentration issues, short and long term memory problems, weekly panic attacks, anger issues, loss of interest and the inability to complete tasks.  The family has expressed that the Veteran has changed since returning home from service.  They contend that he used to be outgoing but was now isolative and that he was irritated most of the time, did not like to socialize, was angry and frequently argued with his wife.  His kids did not like to be around him.  

In his employment, the Veteran quit his job in 2007 because he had frequent panic attacks and difficulty working with others.  Although he found subsequent work as a truck driver which allowed him to work by himself, he has had several incidents in which he had difficulty remembering and/or was confused with his assignment.  The evidence shows that it was proving to be difficult for him to concentrate and complete his tasks daily.  

During examination, he expressed that he sometimes heard noises and saw things move through his peripheral vision.  It was also shown that he had obsessive safety seeking behavior.  The Veteran's PTSD symptoms were noted to cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  Furthermore, the VA examiner expressed that the Veteran had a poor understanding of how his emotions and fears are controlling his behavior thereby affecting his ability to function at work and home.  The above findings justify a 50 percent rating.  

The Board notes that a 50 percent evaluation is also consistent with the majority of the Veteran's GAF scores.  It is notable that for the period considered in this appeal the Veteran's GAF scores have ranged from 38 to 72.  Although he was assigned a GAF score of 38 in March 2011, this appears to be an anomaly.  There is no indication that the Veteran's PTSD was any worse at that time compared to the period before and after March 2011.  Rather, the majority of the Veteran's GAF scores were within the range of 51 to 60.  GAF scores within this range indicate moderate impairment.  In the view of the Board, the GAF scores showing moderate impairment are consistent with the Veteran's PTSD symptomatology and the assignment of a 50 percent rating. 

The Board finds, however, that an evaluation higher than 50 percent disabling is not warranted.  In this regard, the Veteran has been competent and credible when reporting his symptoms.  The Board acknowledges his reports of constant nightmares, flashbacks, sleep disturbance, avoidance, intrusive memories, and at times uncontrollable rage and severe anger.  He also reports having impaired thinking and memory, impaired impulse control, obsessive compulsive behavior and elevated periods of emotions.  The above, however, have been considered and contemplated in the 50 percent evaluation.  Neither the lay or medical evidence shows these symptoms have been persistent or rises to the level required for a 70 percent evaluation.  

Furthermore, examinations have shown that the Veteran is without impairment of thought, delusions, hallucinations, inappropriate behavior, memory loss, and/or suicidal or homicidal thoughts.  Although he expressed that he sometimes heard noises and saw things move through his peripheral vision, examination at that time revealed no impairment of thought process.  He has had normal orientation and speech, and good judgment and insight.  There was no evidence of danger to self or others, and he had no perceptual disturbances when examined.  He maintains personal hygiene.  Furthermore, despite having deficiencies in family relations, the Veteran has been married over 20 years.  He communicates with his wife, kids and siblings.  He also continues to work as a truck driver.  

Such findings do not warrant a 70 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with reduced reliability and productivity.  The manifestations, however, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas.  

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating and no more.  

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The record reflects that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extraschedular consideration is not in order. 


ORDER

A rating of 50 percent disabling for PTSD is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


